 
 
I 
111th CONGRESS 1st Session 
H. R. 3268 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2009 
Mr. Reichert (for himself and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committees on the Budget, Standards of Official Conduct, the Judiciary, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Rules of the House of Representatives and the Congressional Budget and Impoundment Control Act of 1974 to increase earmark transparency and accountability, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Earmark Transparency and Accountability Reform Act. 
IChanges in the Rules of the House of Representatives to Increase Earmark Transparency and Accountability 
101.72-hour requirementRule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 

Special requirement for bills and resolutions containing earmarks11.It shall not be in order to consider any bill or joint resolution reported by any committee, or any amendment thereto or conference report thereon, that contains any congressional earmark (as defined in clause 9) that has not been posted on the Website of that committee for at least 72 hours (excluding Saturdays, Sundays and holidays except when the House is in session on such a day).. 
102.Searchable Website for all Member spending requests managed by the Clerk 
(a)Clause 17 of rule XXIII of the Rules of the House of Representatives is amended by redesignating paragraph (b) as paragraph (c) and by inserting after paragraph (a) the following: 
 
(b)Whenever any Member, Delegate, or Resident Commissioner requests a congressional earmark in any bill or joint resolution (or accompanying report)— 
(1)that Member, Delegate, or Resident Commissioner shall include the amount requested, the project name, a project description of the matter that is the subject of that congressional earmark, and the name of the entity that the earmark is for, and submit such information to the Clerk for posting on the Website of the Clerk within 24 hours of making such request; 
(2)that Member, Delegate, or Resident Commissioner shall provide a written statement to the chairman and ranking minority member of the committee of jurisdiction certifying that the Member, Delegate, or Resident Commissioner, or their spouse, has any financial interest in the earmark; and 
(3)in the case of an earmark for a non-public entity, that Member, Delegate, or Resident Commissioner shall provide an accompanying letter of support from a supporting public entity..  
(b)Clause 2 of rule II of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(l)The Clerk shall post on the Website of the Clerk an up-to-date list of all information submitted to the Clerk pursuant to clause 7(b)(1) of rule XXIII under a heading entitled Member Spending Requests. . 
103.Prohibiting earmarks not included in the text of a billClause 9 of rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(h)It shall not be in order to consider any bill or joint resolution, or any amendment thereto or conference report thereon, if a committee report or the joint explanatory statement of the managers accompanying that measure contains any congressional earmark.. 
104.Limitation on earmarks in conferences between the House and SenateClause 9(b) of rule XXI of the Rules of the House of Representatives is amended to read as follows: 
 
(b)A conference report may not include a modification of any congressional earmark, limited tax benefit, or limited tariff benefit committed to the conference committee by either or both Houses if that modification is beyond the scope of that specific matter as committed to the conference committee. Whenever a point of order is made that a conference report contains a violation of this paragraph, the Chair may submit the question of whether such violation has occurred to the House and shall be debatable up to 10 minutes by the Member initiating the point of order and for up to 10 minutes by an opponent and shall be decided with a roll call vote as to whether to strip the congressional earmark without intervening motion except one that the House adjourn.. 
105.Prohibiting consideration of an earmark for any entity named after a sitting Member or SenatorClause 9 of rule XXI of the Rules of the House of Representatives (as amended by section 103) is further amended by adding the following new paragraph:  
 
(i)It shall not be in order to consider any bill or joint resolution (or accompanying report), amendment, or conference report that contains a congressional earmark for any entity named after an individual then serving as a Member, Delegate, Resident Commissioner, or Senator.. 
IIEarmark Rescission Authority 
201.Earmark Rescission Authority Title X of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking all of part B (except for sections 1016 and 1013, which are redesignated as sections 1019 and 1020, respectively) and part C and inserting the following: 
 
BEarmark Rescission Authority 
1011.Earmark rescission authority 
 (a)Proposed cancellationsWithin 30 calendar days after the enactment of any bill or joint resolution containing any congressional earmark or providing any limited tariff benefit or targeted tax benefit, the President may propose, in the manner provided in subsection (b), the repeal of the congressional earmark or the cancellation of any limited tariff benefit or targeted tax benefit. If the 30 calendar-day period expires during a period where either House of Congress stands adjourned sine die at the end of Congress or for a period greater than 30 calendar days, the President may propose a cancellation under this section and transmit a special message under subsection (b) on the first calendar day of session following such a period of adjournment. 
(b)Transmittal of Special Message 
(1)Special message 
(A)In generalThe President may transmit to the Congress a special message proposing to repeal any congressional earmarks or to cancel any limited tariff benefits or targeted tax benefits. 
(B)Contents of special messageEach special message shall specify, with respect to the congressional earmarks, limited tariff benefits, or targeted tax benefits to be repealed or canceled— 
(i)the congressional earmark that the President proposes to repeal or the limited tariff benefit or the targeted tax benefit that the President proposes be canceled; 
(ii)the specific project or governmental functions involved; 
(iii)the reasons why such congressional earmark should be repealed or such limited tariff benefit or targeted tax benefit should be canceled; 
(iv)to the maximum extent practicable, the estimated fiscal, economic, and budgetary effect (including the effect on outlays and receipts in each fiscal year) of the proposed repeal or cancellation; 
(v)to the maximum extent practicable, all facts, circumstances, and considerations relating to or bearing upon the proposed repeal or cancellation and the decision to propose the repeal or cancellation, and the estimated effect of the proposed repeal or cancellation upon the objects, purposes, or programs for which the congressional earmark, limited tariff benefit, or the targeted tax benefit is provided; 
(vi)a numbered list of repeals and cancellations to be included in an approval bill that, if enacted, would repeal congressional earmarks and cancel limited tariff benefits or targeted tax benefits proposed in that special message; and 
(vii)if the special message is transmitted subsequent to or at the same time as another special message, a detailed explanation why the proposed repeals or cancellations are not substantially similar to any other proposed repeal or cancellation in such other message. 
(C)Duplicative proposals prohibitedThe President may not propose to repeal or cancel the same or substantially similar congressional earmark, limited tariff benefit, or targeted tax benefit more than one time under this Act. 
(D)Maximum number of special messagesThe President may not transmit to the Congress more than one special message under this subsection related to any bill or joint resolution described in subsection (a), but may transmit not more than 2 special messages for any omnibus budget reconciliation or appropriation measure. 
(2)Enactment of approval bill 
(A)Deficit reductionCongressional earmarks, limited tariff benefits, or targeted tax benefits which are repealed or canceled pursuant to enactment of a bill as provided under this section shall be dedicated only to reducing the deficit or increasing the surplus. 
(B)Adjustment of levels in the concurrent resolution on the budgetNot later than 5 days after the date of enactment of an approval bill as provided under this section, the chairs of the Committees on the Budget of the Senate and the House of Representatives shall revise allocations and aggregates and other appropriate levels under the appropriate concurrent resolution on the budget to reflect the repeal or cancellation, and the applicable committees shall report revised suballocations pursuant to section 302(b), as appropriate. 
(C)Adjustments to statutory limitsAfter enactment of an approval bill as provided under this section, the Office of Management and Budget shall revise applicable limits under the Balanced Budget and Emergency Deficit Control Act of 1985, as appropriate. 
(D)Trust funds and special fundsNotwithstanding subparagraph (A), nothing in this part shall be construed to require or allow the deposit of amounts derived from a trust fund or special fund which are canceled pursuant to enactment of a bill as provided under this section to any other fund. 
1012.Procedures for expedited consideration 
(a)Expedited Consideration 
(1)In generalThe majority leader or minority leader of each House or his designee shall (by request) introduce an approval bill as defined in section 1017 not later than the third day of session of that House after the date of receipt of a special message transmitted to the Congress under section 1011(b). If the bill is not introduced as provided in the preceding sentence in either House, then, on the fourth day of session of that House after the date of receipt of the special message, any Member of that House may introduce the bill. 
(2)Consideration in the house of representatives 
(A)Referral and reportingAny committee of the House of Representatives to which an approval bill is referred shall report it to the House without amendment not later than the seventh legislative day after the date of its introduction. If a committee fails to report the bill within that period or the House has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, such committee shall be automatically discharged from further consideration of the bill and it shall be placed on the appropriate calendar. 
(B)Proceeding to considerationAfter an approval bill is reported by or discharged from committee or the House has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, it shall be in order to move to proceed to consider the approval bill in the House. Such a motion shall be in order only at a time designated by the Speaker in the legislative schedule within two legislative days after the day on which the proponent announces his intention to offer the motion. Such a motion shall not be in order after the House has disposed of a motion to proceed with respect to that special message. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order. 
(C)ConsiderationThe approval bill shall be considered as read. All points of order against an approval bill and against its consideration are waived. The previous question shall be considered as ordered on an approval bill to its passage without intervening motion except five hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the bill. A motion to reconsider the vote on passage of the bill shall not be in order. 
(D)Senate billAn approval bill received from the Senate shall not be referred to committee. 
(3)Consideration in the senate 
(A)Referral and reportingAny committee of the Senate to which an approval bill is referred shall report it to the Senate without amendment not later than the seventh legislative day after the date of its introduction. If a committee fails to report the bill within that period or the Senate has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, such committee shall be automatically discharged from further consideration of the bill and it shall be placed on the appropriate calendar. 
(B)Motion to proceed to considerationAfter an approval bill is reported by or discharged from committee or the Senate has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, it shall be in order to move to proceed to consider the approval bill in the Senate. A motion to proceed to the consideration of a bill under this subsection in the Senate shall not be debatable. It shall not be in order to move to reconsider the vote by which the motion to proceed is agreed to or disagreed to. 
(C)Limits on debateDebate in the Senate on a bill under this subsection, and all debatable motions and appeals in connection therewith (including debate pursuant to subparagraph (D)), shall not exceed 10 hours, equally divided and controlled in the usual form. 
(D)AppealsDebate in the Senate on any debatable motion or appeal in connection with a bill under this subsection shall be limited to not more than 1 hour, to be equally divided and controlled in the usual form. 
(E)Motion to limit debateA motion in the Senate to further limit debate on a bill under this subsection is not debatable. 
(F)Motion to recommitA motion to recommit a bill under this subsection is not in order. 
(G)Consideration of the house bill 
(i)In generalIf the Senate has received the House companion bill to the bill introduced in the Senate prior to a vote under subparagraph (C), then the Senate may consider, and the vote under subparagraph (C) may occur on, the House companion bill. 
(ii)Procedure after vote on senate billIf the Senate votes, pursuant to subparagraph (C), on the bill introduced in the Senate, then immediately following that vote, or upon receipt of the House companion bill, the House bill shall be deemed to be considered, read the third time, and the vote on passage of the Senate bill shall be considered to be the vote on the bill received from the House. 
(b)Amendments ProhibitedNo amendment to, or motion to strike a provision from, a bill considered under this section shall be in order in either the Senate or the House of Representatives. 
1013.Presidential deferral authority 
(a)Temporary Presidential Authority To Withhold Congressional Earmarks 
(1)In generalAt the same time as the President transmits to the Congress a special message pursuant to section 1011(b), the President may direct that any congressional earmark to be repealed in that special message shall not be made available for obligation for a period of 45 calendar days of continuous session of the Congress after the date on which the President transmits the special message to the Congress. 
(2)Early availabilityThe President shall make any congressional earmark deferred pursuant to paragraph (1) available at a time earlier than the time specified by the President if the President determines that continuation of the deferral would not further the purposes of this Act. 
(b)Temporary presidential authority To suspend a limited tariff benefit 
(1)In generalAt the same time as the President transmits to the Congress a special message pursuant to section 1011(b), the President may suspend the implementation of any limited tariff benefit proposed to be canceled in that special message for a period of 45 calendar days of continuous session of the Congress after the date on which the President transmits the special message to the Congress. 
(2)Early availabilityThe President shall terminate the suspension of any limited tariff benefit at a time earlier than the time specified by the President if the President determines that continuation of the suspension would not further the purposes of this Act. 
(c)Temporary Presidential Authority To Suspend a Targeted Tax Benefit 
(1)In generalAt the same time as the President transmits to the Congress a special message pursuant to section 1011(b), the President may suspend the implementation of any targeted tax benefit proposed to be repealed in that special message for a period of 45 calendar days of continuous session of the Congress after the date on which the President transmits the special message to the Congress. 
(2)Early availabilityThe President shall terminate the suspension of any targeted tax benefit at a time earlier than the time specified by the President if the President determines that continuation of the suspension would not further the purposes of this Act. 
1014.Identification of targeted tax benefits 
(a)StatementThe chairman of the Committee on Ways and Means of the House of Representatives and the chairman of the Committee on Finance of the Senate acting jointly (hereafter in this subsection referred to as the chairmen) shall review any revenue or reconciliation bill or joint resolution which includes any amendment to the Internal Revenue Code of 1986 that is being prepared for filing by a committee of conference of the two Houses, and shall identify whether such bill or joint resolution contains any targeted tax benefits. The chairmen shall provide to the committee of conference a statement identifying any such targeted tax benefits or declaring that the bill or joint resolution does not contain any targeted tax benefits. Any such statement shall be made available to any Member of Congress by the chairmen immediately upon request. 
(b)Statement Included in Legislation 
(1)In generalNotwithstanding any other rule of the House of Representatives or any rule or precedent of the Senate, any revenue or reconciliation bill or joint resolution which includes any amendment to the Internal Revenue Code of 1986 reported by a committee of conference of the two Houses may include, as a separate section of such bill or joint resolution, the information contained in the statement of the chairmen, but only in the manner set forth in paragraph (2). 
(2)ApplicabilityThe separate section permitted under subparagraph (A) shall read as follows: Section 1021 of the Congressional Budget and Impoundment Control Act of 1974 shall ______ apply to ________., with the blank spaces being filled in with— 
(A)in any case in which the chairmen identify targeted tax benefits in the statement required under subsection (a), the word only in the first blank space and a list of all of the specific provisions of the bill or joint resolution in the second blank space; or 
(B)in any case in which the chairmen declare that there are no targeted tax benefits in the statement required under subsection (a), the word not in the first blank space and the phrase any provision of this Act in the second blank space. 
(c)Identification in Revenue EstimateWith respect to any revenue or reconciliation bill or joint resolution with respect to which the chairmen provide a statement under subsection (a), the Joint Committee on Taxation shall— 
(1)in the case of a statement described in subsection (b)(2)(A), list the targeted tax benefits in any revenue estimate prepared by the Joint Committee on Taxation for any conference report which accompanies such bill or joint resolution, or 
(2)in the case of a statement described in 13 subsection (b)(2)(B), indicate in such revenue estimate that no provision in such bill or joint resolution has been identified as a targeted tax benefit. 
(d)President’s AuthorityIf any revenue or reconciliation bill or joint resolution is signed into law— 
(1)with a separate section described in subsection (b)(2), then the President may use the authority granted in this section only with respect to any targeted tax benefit in that law, if any, identified in such separate section; or 
(2)without a separate section described in subsection (b)(2), then the President may use the authority granted in this section with respect to any targeted tax benefit in that law. 
1015.Treatment of cancellationsThe repeal of any congressional earmark or cancellation of any limited tariff benefit or targeted tax benefit shall take effect only upon enactment of the applicable approval bill. If an approval bill is not enacted into law before the end of the applicable period under section 1013, then all proposed repeals and cancellations contained in that bill shall be null and void and any such congressional earmark, limited tariff benefit, or targeted tax benefit shall be effective as of the original date provided in the law to which the proposed repeals or cancellations applied. 
1016.Reports by Comptroller GeneralWith respect to each special message under this part, the Comptroller General shall issue to the Congress a report determining whether any congressional earmark is not repealed or limited tariff benefit or targeted tax benefit continues to be suspended after the deferral authority set forth in section 1013 of the President has expired. 
1017.DefinitionsAs used in this part: 
(1)Appropriation lawThe term appropriation law means an Act referred to in section 105 of title 1, United States Code, including any general or special appropriation Act, or any Act making supplemental, deficiency, or continuing appropriations, that has been signed into law pursuant to Article I, section 7, of the Constitution of the United States. 
(2)Approval billThe term approval bill means a bill or joint resolution which only approves proposed repeals of congressional earmarks or cancellations of limited tariff benefits or targeted tax benefits in a special message transmitted by the President under this part and— 
(A)the title of which is as follows: A bill approving the proposed repeals and cancellations transmitted by the President on ___, the blank space being filled in with the date of transmission of the relevant special message and the public law number to which the message relates; 
(B)which does not have a preamble; and 
(C)which provides only the following after the enacting clause: That the Congress approves of proposed repeals and cancellations ___, the blank space being filled in with a list of the repeals and cancellations contained in the President’s special message, as transmitted by the President in a special message on ____, the blank space being filled in with the appropriate date, regarding ____., the blank space being filled in with the public law number to which the special message relates; 
(D)which only includes proposed repeals and cancellations that are estimated by CBO to meet the definition of congressional earmark or limited tariff benefits, or that are identified as targeted tax benefits pursuant to section 1014; and 
(E)if no CBO estimate is available, then the entire list of legislative provisions proposed by the President is inserted in the second blank space in subparagraph (C). 
(3)Calendar dayThe term calendar day means a standard 24-hour period beginning at midnight. 
(4)Cancel or cancellationThe terms cancel or cancellation means to prevent— 
(A)a limited tariff benefit from having legal force or effect, and to make any necessary, conforming statutory change to ensure that such limited tariff benefit is not implemented; or 
(B)a targeted tax benefit from having legal force or effect, and to make any necessary, conforming statutory change to ensure that such targeted tax benefit is not implemented and that any budgetary resources are appropriately canceled. 
(5)CBOThe term CBO means the Director of the Congressional Budget Office. 
(6)Congressional earmarkThe term congressional earmark means a provision or report language included primarily at the request of a Member, Delegate, Resident Commissioner, or Senator providing, authorizing or recommending a specific amount of discretionary budget authority, credit authority, or other spending authority for a contract, loan, loan guarantee, grant, loan authority, or other expenditure with or to an entity, or targeted to a specific State, locality or Congressional district, other than through a statutory or administrative formula-driven or competitive award process. 
(7)EntityAs used in paragraph (6), the term entity includes a private business, State, territory or locality, or Federal entity. 
(8)Limited tariff benefitThe term limited tariff benefit means any provision of law that modifies the Harmonized Tariff Schedule of the United States in a manner that benefits 10 or fewer entities (as defined in paragraph (12)(B)). 
(9)OMBThe term OMB means the Director of the Office of Management and Budget. 
(10)Omnibus reconciliation or appropriation measureThe term omnibus reconciliation or appropriation measure means— 
(A)in the case of a reconciliation bill, any such bill that is reported to its House by the Committee on the Budget; or 
(B)in the case of an appropriation measure, any such measure that provides appropriations for programs, projects, or activities falling within 2 or more section 302(b) suballocations. 
(11)Targeted tax benefit 
(A)The term targeted tax benefit means any revenue-losing provision that provides a Federal tax deduction, credit, exclusion, or preference to ten or fewer beneficiaries (determined with respect to either present law or any provision of which the provision is a part) under the Internal Revenue Code of 1986 in any year for which the provision is in effect; 
(B)for purposes of subparagraph (A)— 
(i)all businesses and associations that are members of the same controlled group of corporations (as defined in section 1563(a) of the Internal Revenue Code of 1986) shall be treated as a single beneficiary; 
(ii)all shareholders, partners, members, or beneficiaries of a corporation, partnership, association, or trust or estate, respectively, shall be treated as a single beneficiary; 
(iii)all employees of an employer shall be treated as a single beneficiary; 
(iv)all qualified plans of an employer shall be treated as a single beneficiary; 
(v)all beneficiaries of a qualified plan shall be treated as a single beneficiary; 
(vi)all contributors to a charitable organization shall be treated as a single beneficiary; 
(vii)all holders of the same bond issue shall be treated as a single beneficiary; and 
(viii)if a corporation, partnership, association, trust or estate is the beneficiary of a provision, the shareholders of the corporation, the partners of the partnership, the members of the association, or the beneficiaries of the trust or estate shall not also be treated as beneficiaries of such provision; 
(C)for the purpose of this paragraph, the term revenue-losing provision means any provision that is estimated to result in a reduction in Federal tax revenues (determined with respect to either present law or any provision of which the provision is a part) for any one of the two following periods— 
(i)the first fiscal year for which the provision is effective; or 
(ii)the period of the 5 fiscal years beginning with the first fiscal year for which the provision is effective; 
(D)the term targeted tax benefit does not include any provision which applies uniformly to an entire industry; and 
(E)the terms used in this paragraph shall have the same meaning as those terms have generally in the Internal Revenue Code of 1986, unless otherwise expressly provided. 
1018.ExpirationThis title shall have no force or effect on or after December 31, 2012.. 
202.Technical and conforming amendments 
(a)Exercise of Rulemaking PowersSection 904 of the Congressional Budget Act of 1974 (2 U.S.C. 621 note) is amended— 
(1)in subsection (a), by striking 1017 and inserting 1012; and 
(2)in subsection (d), by striking section 1017 and inserting section 1012. 
(b)Analysis by Congressional Budget OfficeSection 402 of the Congressional Budget Act of 1974 is amended by inserting (a) after 402. and by adding at the end the following new subsection: 
 
(b)Upon the receipt of a special message under section 1011 proposing to repeal any congressional earmark, the Director of the Congressional Budget Office shall prepare an estimate of the savings in budget authority or outlays resulting from such proposed repeal relative to the most recent levels calculated consistent with the methodology used to calculate a baseline under section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 and included with a budget submission under section 1105(a) of title 31, United States Code, and transmit such estimate to the chairmen of the Committees on the Budget of the House of Representatives and Senate.. 
(c)Clerical Amendments 
(1)Section 1(a) of the Congressional Budget and Impoundment Control Act of 1974 is amended by striking the last sentence. 
(2)Section 1022(c) of such Act (as redesignated) is amended is amended by striking rescinded or that is to be reserved and inserting canceled and by striking 1012 and inserting 1011. 
(d)Table of ContentsThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by striking the contents for parts B and C of title X and inserting the following: 
 
 
Part B—Earmark Rescission Authority 
Sec. 1011. Earmark rescission authority. 
Sec. 1012. Procedures for expedited consideration. 
Sec. 1013. Presidential deferral authority. 
Sec. 1014. Identification of targeted tax benefits. 
Sec. 1015. Treatment of cancellations. 
Sec. 1016. Reports by comptroller general. 
Sec. 1017. Definitions. 
Sec. 1018. Expiration. 
Sec. 1019. Suits by Comptroller General. 
Sec. 1020. Proposed Deferrals of budget authority.. 
203.Sense of Congress on abuse of proposed repeals and cancellationsIt is the sense of Congress no President or any executive branch official should condition the inclusion or exclusion or threaten to condition the inclusion or exclusion of any proposed repeal or cancellation in any special message under part B of title X of the Congressional Budget and Impoundment Control Act of 1974 upon any vote cast or to be cast by any Member of either House of Congress. 
IIIGAO Performance Audits of Earmarks to Non-Federal Entities 
301.Accountability for expenditure of congressional earmarks 
(a)Government Accountability Office audits of earmark funded programs, projects, and activitiesSection 3523 of title 31, United States Code, is amended by adding at the end the following: 
 
(d) 
(1)The Comptroller General shall develop and implement a systematic process to— 
(A)review audits of programs, projects, and activities funded through earmarks and submitted to the Comptroller General under section 3521(j) and section 9105(d); and 
(B)annually conduct such number of audits of programs, projects, and activities funded through earmarks (as defined in section 3521(j)) as the Comptroller General determines to be appropriate. 
(2)Not later than March 31 of each fiscal year, the Comptroller General shall submit to Congress a report containing, for programs, projects, or activities conducted during the previous fiscal year under paragraph (1), the results of— 
(A)audits submitted to the Comptroller General under section 3521(j) and under section 9105(d); 
(B)reviews of audits by the Comptroller General under paragraph (1)(A); and 
(C)audits the Comptroller General conducts under paragraph (1)(B).. 
(b)Agency reports on earmark funded programs, projects, and activitiesSection 3521 of title 31, United States Code, is amended by adding at the end the following: 
 
(j) 
(1)If an agency conducts an audit of any program, project, or activity that is administered by the agency and is funded through an earmark, the agency shall, at the time a person submits a report under subsection (f) concerning the audited financial statement for the accounts associated with such program, project, or activity, submit to the Comptroller General of the United States the results of the audit. 
(2)If an auditor submits to an agency, under section 7502(k), the results of audit of any program, project, or activity funded through an earmark, the agency shall, at the time described in paragraph (1), submit such results to the Comptroller General. 
(3)For purposes of this subsection, the term funded through an earmark means that the program, project, or activity is included on— 
(A)a list of congressional earmarks generated under the Rules of the House of Representatives; 
(B)a list of congressionally directed spending generated under the Standing Rules of the Senate; or 
(C)on both such lists..  
(c)Non-federal entity reports on earmark funded programs, projects, and activitiesSection 7502 of such title is amended by adding at the end the following: 
 
(k)If a non-Federal entity described in subsection (a)(1)(A) has an audit made of any program, project, or activity that is administered by the entity and is funded through an earmark (as defined in section 3521(j)), the auditor of such program, project, or activity shall, not later than the date set by the Director, submit to the agency with jurisdiction over such program, project, or activity the results of the audit..  
(d)Government corporation reports on earmark funded programs, projects, and activitiesSection 9105 of such title is amended by adding at the end the following: 
 
(d)If the Inspector General of a Government corporation or an independent external auditor described in subsection (a)(1) conducts an audit of any program, project, or activity that is administered by the corporation and is funded through an earmark (as defined in section 3521(j)), such Inspector General or auditor shall, upon completion of the audit, submit the results of the audit to the Comptroller General of the United States.. 
IVReports by Recipients of Federal Funds 
401.Lobbying on behalf of recipients of Federal fundsThe Lobbying Disclosure Act of 1995 is amended by adding after section 5 the following: 
 
5A.Reports by recipients of Federal funds 
(a)In generalA nonpublic recipient of Federal funds shall file a report as required by section 5(a) containing— 
(1)the name of any lobbyist registered under this Act to whom the recipient paid money to lobby on behalf of the Federal funding received by the recipient; and 
(2)the amount of money paid as described in paragraph (1). 
(b)DefinitionIn this section, the term recipient of Federal funds means the recipient of Federal funds constituting an award, grant, or loan.. 
VEstablishment of Joint Select Committee on Earmark Reform 
501.Joint Select Committee on Earmark Reform 
(a)Establishment and CompositionThere is hereby established a Joint Select Committee on Earmark Reform. The joint select committee shall be composed of 16 members as follows: 
(1)8 Members of the House of Representatives, 4 appointed from the majority party by the Speaker of the House, and 4 from the minority party to be appointed by the minority leader; and 
(2)8 Members of the Senate, 4 appointed from the majority party by the majority leader of the Senate, and 4 from the minority party to be appointed by the minority leader.A vacancy in the joint select committee shall not affect the power of the remaining members to execute the functions of the joint select committee, and shall be filled in the same manner as the original selection. 
(b)Study and Report 
(1)StudyThe joint select committee shall make a full study of the practices of the House, Senate, and Executive Branch regarding earmarks in authorizing, appropriation, tax, and tariff measures. As part of the study, the joint select committee shall consider the efficacy of— 
(A)the disclosure requirements of clause 9 of rule XXI and clause 17 of rule XXIII of the Rules of the House of Representatives and rule XLIV of the Standing Rules of the Senate, and the definitions contained therein; 
(B)requiring full transparency in the process, with earmarks listed in bills at the outset of the legislative process and continuing throughout consideration; 
(C)requiring that earmarks not be placed in any bill after initial committee consideration; 
(D)requiring that Members be permitted to offer amendments to remove earmarks at subcommittee, full committee, floor consideration, and during conference committee meetings; 
(E)requiring that bill sponsors and majority and minority managers certify the validity of earmarks contained in their bills; 
(F)recommending changes to earmark requests made by the Executive Branch through the annual budget submitted to Congress pursuant to section 1105 of title 31, United States Code; 
(G)requiring that House and Senate amendments meet earmark disclosure requirements, including amendments adopted pursuant to a special order of business; 
(H)establishing new categories for earmarks, including— 
(i)projects with National scope; 
(ii)military projects; and 
(iii)local or provincial projects, including the level of matching funds required for such project. 
(2)Report 
(A)The joint select committee shall submit to the House and the Senate a report of its findings and recommendations not later than 180 days after the end of the first fiscal year for which this Act and the amendments made by this Act apply.  
(B)No recommendation shall be made by the joint select committee except upon the majority vote of the members from each House, respectively. 
(C)Notwithstanding any other provision of this resolution, any recommendation with respect to the rules and procedures of one House that only affects matters related solely to that House may only be made and voted on by members of the joint select committee from that House and, upon its adoption by a majority of such members, shall be considered to have been adopted by the full committee as a recommendation of the joint select committee.In conducting the study under paragraph (1), the joint select committee shall hold not fewer than 5 public hearings. 
(c)Resources and Dissolution 
(1)The joint select committee may utilize the resources of the House and Senate. 
(2)The joint select committee shall cease to exist 30 days after the submission of the report described in subsection (b)(2). 
(d)DefinitionFor purposes of this section, the term earmark shall include congressional earmarks, congressionally directed spending items, limited tax benefits, or limited tariff benefits as those terms are used in clause 9 of rule XXI of the Rules of the House of Representatives and rule XLIV of the Standing Rules of the Senate. Nothing in this subsection shall confine the study of the joint select committee or otherwise limit its recommendations. 
VISense of the Congress provisions 
601.Disclosure of earmarks requested by the PresidentIt is the sense of the Congress that the President should disclose in an annual single report all earmarks requested in the annual budget submission of the President. 
602.Official visits to project sitesIt is the sense of the Congress that any Member of the House of Representatives (or his or her delegate) who submits a request for a congressional earmark should make an official visit to the project site or location of the entity that is the subject of the earmark request. 
603.Hearings respecting earmarksIt is the sense of the Congress that the subcommittees of the Committee on Appropriations of the House of Representatives should hold hearings for Members who request earmarks to testify. 
VIIEffective Date 
701.Effective DateThis Act and the amendments made by this Act shall apply with respect to the later of— 
(1)fiscal year 2011; or 
(2)the first fiscal year which begins after the first January which occurs after the date of the enactment of this Act. 
 
